IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0531
                              Filed August 5, 2015


IN THE INTEREST OF K.R. and H.L.,
Minor Children,

K.L., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Poweshiek County, Rose Anne

Mefford, District Associate Judge.



       A mother appeals a dispositional order prohibiting her from having contact

with her children. AFFIRMED.



       Samuel E. Charnetski of Charnetski, Lacina & Clower, L.L.P., Grinnell, for

appellant mother.

       Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, and Rebecca Petig, County Attorney, for appellee State.

       Misty D. White-Reinier, Grinnell, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


VAITHESWARAN, P.J.

       A mother of two children, born in 2000 and 2002, appeals a district court

dispositional order prohibiting her from having contact with the children.1 She

contends the State failed to prove the order was justified or in the children’s best

interests. On our de novo review, we disagree.

       The children were placed in a guardianship with their maternal

grandmother following a child-in-need-of-assistance action that closed in April

2014. The children’s mother and maternal uncle also lived in the home.

       Six months later, the Iowa Department of Human Services investigated

allegations of sexual contact between the maternal uncle and one of the children.

The department sought temporary removal of the children. The district court

granted the application and the children were placed in foster care. They were

subsequently adjudicated in need of assistance.

       The department afforded the mother supervised visits with the children.

During those visits, the mother gave the children sexually inappropriate letters

and notes from their uncle, as well as other gifts and a cell phone—suspected to

have come from the uncle.

       The children’s guardian ad litem filed an emergency motion to stop visits

and a motion to limit visitation. The district court granted the emergency motion

pending a hearing and ordered the mother to have “[n]o [c]ontact whatsoever

with the minor children . . . pending further order of the court.” Following a




1
 The mother lists the date of the order as February 3, 2015, but the order is actually
dated March 3, 2015.
                                                3


hearing, the juvenile court prohibited contact between the mother and the

children.2

          The district court’s ruling is fully supported by the record.             The

grandmother essentially abdicated her responsibilities as guardian and relegated

those responsibilities to the mother. The mother, in turn, refused to protect the

children from the claimed abuser and, indeed, took steps to facilitate the

relationship. She also turned the children against their foster parents.

          Significantly, a department employee testified the department was not

obligated to furnish the mother any visitation.               The mother’s abuse of this

opportunity warranted curtailment of the visits and of any contact with the

children. See In re D.P., No. 09-0237, 2009 WL 929552, at *1 (Iowa Ct. App.

Apr. 8, 2009); In re J.O., No. 99-1016, 2000 WL 18862, at *2 (Iowa Ct. App. Jan.

12, 2000).

          We affirm the juvenile court’s no contact order between the mother and

children.

          AFFIRMED.




2
    The court did not limit the grandmother’s visitation with the children.